Name: Commission Regulation (EEC) No 1680/91 of 17 June 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products covered by CN code 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product
 Date Published: nan

 18 . 6. 91 Official Journal of the European Communities No L 154/5 COMMISSION REGULATION (EEC) No 1680/91 of 17 June 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products covered by CN code 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand 1 . In Article 5 : (a) Paragraph 1 is replaced by the following : ' 1 . Licence applications for products originating in Indonesia shall be lodged with the competent authorities of the Member States on Mondays up to 1 p.m. or, if Monday is not a working day, on the first working day thereafter. For products originating in countries other than Indonesia, licence applications shall be lodged with the competent authorities of the Member States from Monday to up to 1 p.m. on Wednesday. However, the first day each year for lodging appli ­ cations shall be the first working day in January.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10, 0714 19 90 and 0714 90 10 originating in certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 12 (2) thereof, Whereas experience shows that in certain cases the time limits for the submission of applications for import licences creates administrative difficulties ; whereas, there ­ fore, these time limits should be amended with regard to the countries of origin concerned ; Whereas the Republic of Indonesia has undertaken, under the import arrangements laid down by Commission Regulation (EEC) No 3668/90 (*), to engage in administra ­ tive cooperation with Commission departments to ensure that trade in the products concerned flows freely ; Whereas this administrative cooperation involves certain mechanisms which have been proved to work in similar situations, particularly with regard to the import of quan ­ tities of products which exceed the quantities specified on the import licences ; whereas experience shows that the functioning of these mechanisms should be specified more clearly, particularly with regard to Commission procedures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (b) In paragraph 2 the first sentence is replaced by the following : 'The Member States shall notify to the Commission by telex not later than 5 p.m. on the day following the day on which the applications referred to in the first subparagraph of paragraph 1 must be lodged and not later than 1 p.m . on the Thursday following the time limit for lodging the applica ­ tions referred to in the second subparagraph of paragraph 1 the following particulars in respect of each application.' 2. In Article 7 paragraph 1 is replaced by the following : ' 1 . In the case of products originating in Indonesia, once it has been verified that the quantities actually unloaded are no more than 2 % in excess of the quan ­ tities covered by the import licences issued and corres ­ ponding to the export licences granted for the vessel concerned, the competent authorities in the Member States where release for free circulation is to take place shall, at the request of the importer, authorize the release for free circulation of the excess quantities provided that the importer pays a levy of a maximum of 6 % ad valorem and lodges security for an amount equal to the difference between the full levy and that paid. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3668/90 is hereby amended as follows : 0 OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 367, 29. 12. 1990, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . The Member States shall notify to the Commission bytelex, case by case, and as soon as possible, the number or numbers of the Indonesian export licences, the (4) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 356, 19 . 12. 1990, p . 18 . No L 154/6 Official Journal of the European Communities 18 . 6. 91  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ . Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3668/90 Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1  Licence for additional quantity. Article 7 (1 ) of Regulation (EEC) No 3668/90  Certificat complÃ ©mentaire. RÃ ¨glement (CEE) n ° 3668/90, article 7 paragraphe 1  Titolo complementare . Regolamento (CEE) n . 3668/90 articolo 7, paragrafo 1 number or numbers of the import licences, the excess quantity and the name of the vessel . The Commission shall contact the Indonesian authori ­ ties to ensure that new export licences are made out. The security shall be released on presentation to the competent authorities of the Member State where release for free circulation is to take place of a supple ­ mentary import licence for the quantities concerned. There shall be no obligation to lodge the security referred to in Article 14 (2) of Regulation (EEC) No 3719/88 and in Article 4 of this Regulation for the application for this licence. The licence shall be issued on presentation of one or more supplementary export licences and one or more supplementary certificates of origin issued by the Indonesian authorities for the quantities in question . Section 20 of the supplemen ­ tary import licence shall contain one of the following entries :  Aanvullend certificaat  artikel 7, lid 1 , van Veror ­ dening (EEG) nr. 3668/90  Certificado complementar. N? 1 do artigo 7? do Regulamento (CEE) n? 3668/90 . Hie guarantee shall be forfeit in respect of quantities for which a supplementary import licence is not presented within four months, except in the case of force majeure, from the date on which the declaration of release for free circulation referred to in the first subparagraph is accepted. On release of the security, the supplementary import licence shall be returned as quickly as possible, after booking and verification, to the issuing authority.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  Certificado complementario. Apartado 1 del arti ­ culo 7 del Reglamento (GEE) n ° 3668/90  Supplerende licens. Forordning (EÃF) nr. 3668/90, artikel 7, stk. 1  ZusÃ ¤tzliche Lizenz  Artikel 7 Absatz 1 der Verordnung (EWG) Nr. 3668/90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission